Title: To Thomas Jefferson from Littleberry Mosby, 20 April 1781
From: Mosby, Littleberry
To: Jefferson, Thomas



Sir
Powhatan April 20th 1781

Having orders from the Executive to put the Recruiting Act in Motion, I appointed Fryday last for that Purpose, but on thursday evening Received orders from you to send the whole of our Militia to Manchester, which has again put a stop to the Business, and As it is Uncertain how long the Militia will be Kept in Service shall not appoint a Nother day untill I have further orders. The Act to Establish a Corps of Invalids I have Received and Made the Enquiry Necessary on the Subject, I find No Invalid in this county.
I have Appointed Mr. Robert Smith to Receive the Recruits, a man of good Reputation Who I doubt not will doe his duty.
I am With due Regard your Very H. Servt.,

L. Mosby

